Title: From George Washington to Brigadier General William Maxwell, 10 May 1779
From: Washington, George
To: Maxwell, William



Sir,
[Middlebrook, 10 May 1779]

The short stay you made at Head Quarters and my attention being otherwise engrossed prevented my entering upon the subject of the letter from the Officers of the 1st Jersey Regiment transmitted in yours of the 9th instt. I am sorry to find the Gentlemen persist in the principles which dictated the step they have taken, as the more the affair unfolds itself—the more reason I see to disapprove. But in the present view they have of the matter and with their present feelings it is not probable any new arguments that could be offered would have more influence than the former. While therefore the Gen[t]lemen continue in the execution of their duty as they declare themselves heartily disposed to do—I shall only regret that they have taken a step of which they must hereafter see the impropriety.
There is one thing to which I cannot forbear calling your particular attention. I observe on the memorial of which you have sent me a copy, that the Gentn concerned dwell among other things upon the insufficiency of the soldiers pay—this is a doctrine full of dangerous consequences and which ought not to be countenanced in any way whatever—Neither is it well founded—all that the common Soldiery of any Country can expect is food and cloathing—The pay given in other armies is little more than nominal—very low in the first instance and subject to a variety of deductions that reduce it to nothing—This is the case with the British Troops though I believe they receive more than those of any other state in Europe—The idea of maintaining the families of the Soldiers at Public expence is peculiar to us, & is incompatible with the finances of any Government. Our troops have been uniformly better fed than any others—they are at this time very well clad and probably will continue to be so—While this is the case they will have no just cause of complaint. It is important that any misconception on this point should be rectified—I suppose every Officer incapable of encouraging improper expectations in his men, but I must also hope that every exertion will be made to suppress them. Yrs &c.
G.W.
